Citation Nr: 0907721	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder 
(claimed as back pain).

2.  Entitlement to an initial compensable evaluation for a 
left pelvis fracture, status post open reduction and internal 
fixation (ORIF) with scarring.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left olecranon fracture, status post ORIF.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from March 2002 to August 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part 
denied entitlement to service connection for back pain and a 
left olecranon fracture.  By this same decision, the RO 
awarded service connection for status post laparotomy with 
splenectomy and partial omentectomy with scarring (rated 20 
percent), and ORIF of the left pelvis (rated noncompensable.  
The Veteran disagreed with the denials of service connection 
and with the initial ratings assigned.

The Veteran indicated in his August 2007 VA Form 9, that he 
was no longer appealing the initial rating assigned to the 
status post laparotomy with splenectomy and partial 
omentectomy with scarring.  As such, that matter is no longer 
in appellate status.  38 C.F.R. § 20.302 (b).

The Board notes that service connection for a left olecranon 
fracture, status post ORIF, was awarded in a February 2007 
rating decision.  Therefore, the matter with respect to 
service connection has been resolved.  In the August 2007 VA 
Form 9, however, the Veteran expressed disagreement with the 
initial noncompensable rating assigned.  While a March 2008 
rating decision awarded an initial 10 percent rating for the 
left olecranon fracture, this is not the maximum benefit 
allowable.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded).  A statement of the 
case (SOC) has not been issued with respect to the claim for 
a higher initial rating for the service connected left 
olecranon fracture.  Therefore, the Board must remand the 
claim, pending the issuance of an SOC to the Veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issues involving the rating of the Veteran's left pelvis 
fracture residuals and the evaluation for the residuals of 
the left olecranan fracture are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed back disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

A VCAA letter was issued in April 2005, while the Veteran was 
still on active duty and prior to the decision on appeal.  
The Veteran was notified of: the information or evidence 
necessary to substantiate the claims; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Veteran indicated in April 2005 that 
he had no additional evidence to submit in support of his 
claim.  The Veteran was also notified of the evidence 
necessary to establish a disability rating and effective date 
pursuant to Dingess in February 2007. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service treatment records, post-
service VA treatment records, and reports of VA examination.  

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran essentially contends that he is entitled to 
service connection for back pain.  Specifically, he asserts 
that he began experiencing back pain after he fell through 
the roof and sustained a fracture to his left pelvis.    

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Service treatment records contain a single entry showing the 
Veteran complained of occasional back pain in March 2005.  
Range of motion was normal.  No back disorder was diagnosed. 
There were no further complaints in service.  The April 2005 
report of examination prior to separation shows that the 
Veteran's spine was evaluated as normal.  The Veteran did 
report a history of back complaints in an April 2005 Report 
of Medical History.

The mere fact that the Veteran complained of back pain in 
2005 is not enough to establish that a chronic back disorder 
manifested during his active duty service.  
38 C.F.R. § 3.303(b).  It is important to point out at this 
juncture that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied). 

Moreover, prior to the Veteran's separation from service, he 
was afforded a VA examination in May 2005.  While the Veteran 
reported complaints of a history of back pain of a one-year 
duration, objective findings on examination were normal.  
With regard to the thoracolumbar spine pertinent findings 
read as follows:

Examination of the thoracolumbar spine reveals 
no complaints of radiating pain on movement.  
Muscle spasm is absent.  No tenderness is 
noted.  There is negative straight leg raising 
on the right.  There is negative straight leg 
raising on the left.  There is no ankylosis of 
the spine.  The range of motion of the lumbar 
spine is as follows:  Flexion 90 degrees; 
Extension 30 degrees; Right Lateral flexion 30 
degrees; Left Lateral flexion 30 degrees; 
Right rotation 30 degrees; Left rotation 30 
degrees and the joint function is not 
additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination 
after repetitive use.  There are no signs of 
intervertebral disc syndrome with chronic and 
permanent nerve root involvement.

It was also noted that lumbar spine x-rays were negative.  
Under DIAGNOSIS, the examiner noted, "[F]or the claimant's 
claimed condition of BACK CONDITION, there is no diagnosis 
because there is no pathology to render a diagnosis."  

Post-service, the Veteran was afforded an additional VA 
examination in November 2006.  There was no evidence of low 
back pain on examination and no spasm.  The examiner 
indicated that it was a normal examination of the lumbar 
spine.  The examiner concluded that despite subjective 
complaints, there was no evidence to support a diagnosis in 
regard to the lumbar spine.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.  
While the Veteran has reported low back pain, and he is 
competent to report symptoms, repeated examinations have 
revealed no separate disability involving the low back.  
Absent evidence of a current low back disability, there is no 
basis upon which to award service connection.  See Hickson, 
supra.

Though the Veteran contends that he has a back disorder 
manifested by pain that is related to his documented fall 
during his period of military service, there is no medical 
evidence on file supporting the Veteran's assertion that he 
has a current back disability and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal involving service connection for a low back disability 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board notes that service connection is already in effect 
for the diagnosed disability resulting from the Veteran's 
inservice fall, including disability due to the residuals of 
a pelvis fracture, and disability status post surgery 
involving the spleen.  It is not VA's intention to deny 
benefits for any residual disability related to the serious 
injury he suffered during service.  That being said, there 
remains no diagnosis of a current low back disability.  
Should a separate disability involving the spine be diagnosed 
at a later date, the Veteran is encouraged to submit evidence 
of such to reopen his claim for service connection.


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

The Veteran has also filed a claim for entitlement to an 
initial compensable evaluation for a left pelvis fracture, 
status post ORIF with scarring.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The Veteran was afforded a VA examination in November 2006.  
While the examiner indicated that the left pelvic examination 
was unremarkable, range of motion studies were not provided 
for the hip or thigh.  Similarly, there were no findings with 
respect to functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Functional loss may 
be due to pain supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  The factors of disability affecting joints 
are reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

Upon Remand, the Veteran should be afforded a new VA 
orthopedic examination.  38 U.S.C.A. § 5103A.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below. 

As noted in the Introduction, the RO awarded service 
connection for a left olecranon fracture in a February 2007 
rating decision.  The Veteran filed a timely notice of 
disagreement (NOD) in August 2007 with respect to the initial 
rating assigned.  See 38 C.F.R. § 20.302(a).  Since there has 
been an initial RO adjudication of the claim and an NOD as to 
the denial, the Veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the claim is a 
procedural defect requiring remand. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999). 

While a March 2008 rating decision assigned an initial 10 
percent rating for the left olecranon fracture, this is not 
the maximum benefit allowable.  Thus, the claim remains in 
controversy.  See AB, supra. 

Finally, ongoing VA medical records dated subsequent to March 
2008 pertinent to the claim for an initial compensable 
evaluation for a left pelvis fracture, status post ORIF with 
scarring, should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to the claim for an 
initial compensable evaluation for a left 
pelvis fracture, status post ORIF with 
scarring.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an orthopedic examination to ascertain 
the current severity of the disability 
due to the residuals of the Veteran's 
left pelvic fracture.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner(s) in 
conjunction with the examination(s).  The 
examiner(s) should indicate that the 
claims folder was reviewed.  All 
indicated studies should be performed.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should provide data as to 
the range of motion for the hips and 
thighs, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of impairment of 
the femur.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher evaluation should 
include specific consideration of whether 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

5.  The RO must provide the Veteran an 
SOC with respect to his claim of 
entitlement to an initial rating in 
excess of 10 percent for a left olecranon 
fracture.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


